ELLIS, Judge.
For the reasons set forth in Central Louisiana Electric Company, Inc. v. Leon*635ards, La.App., 65 So.2d 631, the judgment is amended by denying any claim for damages to adjoining property.
It is further ordered, adjudged and decreed that the award of the District Court of $160 per acre, or a total of $1,520, he and the same is affirmed.
It is further ordered, adjudged and decreed that the plaintiff pay all costs in the court below, the defendants to pay the costs -of this appeal.
As amended the judgment is affirmed.